The granting of the order asked for was opposed by Mr. Mellvaine, who contended that as the law (section 6) enacted that such bankrupt shall, &c., be subject to examination, the court would not order an examination before the applicant was a bankrupt, i. e. had been so decreed; that, if the objecting creditor alleged that this debt was a fiduciary debt, he was, himself, bound to show that it was so, and could not call upon the petitioner to prove the ease for him. But Mr. Gilpin having shown, by numerous authorities, that the present application was according to *1112analogous casos in equity practice, RANDALL, District Judge, •without much hesitation, granted the order.
[NOTE. The following question was adjourned into the circuit court: “Admitting the debt to be fiduciary, are the petitioners entitled to the benefit of the act?” It- was held that the petitioner is excluded from the benefit of the act, if the public or any fiduciary creditor, oppose the decree. Case No. 10,723.]